Exhibit 10.41

 
 
Accountabilities, Inc.
195 Route 9 South, Suite 109
Manalapan, NJ  07726
 
May 7, 2008
 
Walter Reed
Hyperion Energy, Inc.
P.O. Box 152112
San Diego, California  92195
 
Re:           Termination of Asset Purchase Agreement;
Transfer of Hyperion Energy, Inc. Common Stock
 
Dear Mr. Reed:
 
The purpose of this letter agreement is to confirm our understanding with
respect to the matters set forth below.
 
1.  
Termination of Asset Purchase Agreement.  The Asset Purchase Agreement between
Accountabilities, Inc. (“AI”) and Hyperion Energy, Inc. (“Hyperion”) dated as of
July 26, 2007 (the “Asset Purchase Agreement”) is hereby terminated.

 
2.  
Transfer of Hyperion Shares.  In consideration of AI’s agreement to terminate
the Asset Purchase Agreement, Walter Reed does hereby transfer and assign to AI,
effective as of May 16, 2008, 1,390,000 shares of the outstanding common stock
of Hyperion (the “Shares”).  By no later than May 16, 2008, Walter Reed shall
deliver certificates representing the Shares duly executed for transfer together
with all of Hyperion’s corporate records and tax returns.

 
3.  
Representations and Warranties of Reed.  Reed hereby represents and warrants to
AI that:

 
(a)  
Hyperion is a corporation duly organized and validly existing and in good
standing under the laws of the State of Colorado.

 
(b)  
The Shares represent all of the outstanding shares of Hyperion’s capital stock
as of the date hereof.

 
(c)  
The Shares are duly authorized, validly issued and non-assessable.  Walter Reed
has good and marketable title to the Shares, free of all liens, charges and
encumbrances.

 
(d)  
Hyperion has conducted no business other than entering into the Asset Purchase
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

(e)  
Hyperion has filed all reports that it has been required to file with the
Securities and Exchange Commission and none of such reports contains any
misstatement of a material fact or omits to state a material fact necessary to
make the statements contained therein not misleading.

 
(f)  
There are no (i) civil, criminal or administrative actions, suits, claims,
hearings, investigations or proceedings pending or, to the knowledge of Walter
Reed, threatened against Hyperion or (ii) obligations or liabilities, whether or
not accrued, contingent or otherwise, or any other facts or circumstances, that
are reasonably likely to result in any claims against or obligations or
liabilities of it.

 
(g)  
Hyperion has prepared in good faith and duly and timely filed (taking into
account any extension of time within which to file) all Tax Returns (as defined
in the Asset Purchase Agreement) required to be filed by it and all such filed
Tax Returns are complete and accurate in all material respects and: (i) it has
paid all Taxes (as defined in the Asset Purchase Agreement) that are shown as
due on such filed Tax Returns or that it is obligated to withhold from amounts
owing to any employee, creditor or third party, except with respect to matters
contested in good faith; (ii) as of the date hereof, there are not pending or,
to its knowledge of Walter Reed threatened, any audits, examinations,
investigations or other proceedings in respect of Taxes or Tax matters; and
(iii) there are not, to its knowledge, any unresolved questions or claims
concerning its Tax liability.  Hyperion has no liability with respect to Taxes.

 
4.  
Representations and Warranties of AI.  AI hereby represents and warrants to Reed
that:

 
(a)  
Hyperion has made available to AI the opportunity to ask questions of, and
receive answers from, the officers of Hyperion concerning Hyperion and its
business.  AI acknowledges that it has entered into the transactions
contemplated by this Agreement without being furnished any prospectus.

 
(b)  
The Shares have been acquired for investment and not with a view to the resale
or distribution of such Shares.  Such Shares are being acquired by AI for its
own account, and no other person has a direct or indirect beneficial interest in
such Shares.

 
(c)  
AI understands that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), in reliance on an exemption for
private offerings.  AI may have to continue to bear the economic risk of his
investment in the Shares for an indefinite period.

 
5.  
Indemnification.  Walter Reed hereby agrees to indemnify AI, and AI hereby
agrees to indemnify Walter Reed, for any loss, damage or expense incurred as a
result of any breach of its representations and warranties contained in this
letter agreement.

 
6.  
Governing Law. This Agreement shall be governed in all respects by the laws of
the State of Colorado.

 

 
 

--------------------------------------------------------------------------------

 



 
If the foregoing accurately represents our understanding, please countersign a
copy of this letter agreement in the space provided below.
 
                           Very truly yours,
 

  ACCOUNTABILITIES, INC.          
 
By:
/s/ Stephen DelVecchia       Name: Stephen DelVecchia        Title: Chief
Financial Officer           

 

  HYPERION ENERGY, INC.          
 
By:
/s/ Walter Reed       Name: Walter Reed        Title: President           
